Citation Nr: 1044192	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-17 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in July 2006, a statement of the case 
was issued in May 2007, and a substantive appeal was received in 
June 2007.

The Board notes that the June 2006 RO rating decision granted 
service connection for PTSD and assigned an initial disability 
rating of 30 percent effective from March 2005.  In May 2007, the 
RO issued a new rating decision revising the initial disability 
rating to 50 percent.  In June 2009, the RO issued another new 
rating decision, revising the initial disability rating to 70 
percent.  The current appeal continues with regard the Veteran's 
contention of entitlement to a 100 percent initial disability 
rating for PTSD.

The Board also observes that during the course of this appeal, 
the Veteran initiated an appeal of a denial of a claim of 
entitlement to service connection for bruxism secondary to PTSD.  
A statement of the case addressed this issue in July 2009.  
However, the claims file does not reflect that the Veteran ever 
perfected an appeal of this issue, and thus the issue is not a 
part of this current appeal before the Board at this time.


FINDING OF FACT

The Veteran's PTSD results in a disability picture which more 
nearly approximates total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for service-
connected PTSD, for the entire period of this appeal, are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants a 100 percent disability 
rating for PTSD. As such, no discussion of VA's duty to notify or 
assist is necessary.

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under Code 9411, a zero percent rating is warranted where the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

A 10 percent rating is warranted where the disorder is manifested 
by occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or where the symptoms are controlled by continuous 
medication.

A 30 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, and recent events).

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

The highest available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; an intermittent inability to 
perform the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, one's own occupation, 
or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

A March 2006 VA fee-basis psychiatric examination report 
describes the Veteran's state of mind and symptomatology during 
the decades following his return from service in Vietnam, and 
describes a significant exacerbation prompting the Veteran to 
retire from his employment following the event of his wife 
committing suicide in his presence in 2000.  The report describes 
chronic sleep difficulties; the Veteran "will sleep for two to 
four hours and wake up with strong physical symptoms of anxiety 
that prevent his return to sleep."  The awakening is frequently 
associated with nightmares concerning "people coming to harm 
him" and "situations in Vietnam."  The report notes that the 
Veteran "does not return to sleep, and feels chronically 
tired."  The report describes the Veteran's "particular 
inability to relax in any degree," with bruxism, hypervigilence, 
increased startle response, poor concentration and attention to 
details, anger outbursts, and estrangement from others.  The 
report notes that the Veteran has a history of conflicts with 
authorities and with co-workers, has markedly restricted 
activities, and experiences flashbacks of Vietnam.  The report 
describes "his total absence of relationships and interests."  
The Veteran described problems with "attitude or anger" causing 
him to have poor relationships with supervisors and coworkers in 
every employment situation following service.  The Veteran was 
noted to be "highly avoidant of any activity that involves 
people."

The March 2006 VA fee-basis examination report shows that the 
Veteran describes that he "can still see" the images of the 
occasions in service when he watched wounded people die.  The 
report describes that the "[t]raumatic events are reexperienced 
with recurrent recollections, distressing dreams, feeling as if 
the events were recurring ...."  Furthermore, the Veteran "has 
lived a lifestyle of estrangement from others," "is routinely 
unable to remain asleep," "has had frequent difficulty with 
outbursts of anger," and has "an exaggerated startle response 
and difficulty concentrating."  The March 2006 VA fee-basis 
examiner opined that the Veteran is "a reliable historian."  
The examiner concluded, in part, that the Veteran has 
"occupational and social  impairment .... particular difficulty 
establishing and maintaining effective social relationships, if 
not a total inability to have effective relationships."

Significant evidence in this case also includes statements and 
reports from the Veteran's private treating psychologist.  First, 
the Board notes that a December 2005 report and an October 2006 
report contain many essentially consistent and repeated findings; 
the October 2006 report is somewhat more thorough and informed by 
the psychologist's direct experience working with the Veteran, as 
such treatment began around December 2005.  For the purposes of 
this discussion the Board will focus upon the October 2006 report 
from the Veteran's private treating psychologist.

This report refers to the Veteran's "severe, chronic Post-
traumatic Stress Disorder as a result of service in Vietnam" in 
additional to having "severe, chronic" PTSD symptoms also 
arising from the event involving the suicide of his wife.  The 
report describes, in pertinent part, that the Veteran experiences 
"severely debilitating" symptoms including "[r]ecurrent and 
intrusive recollections of the traumatic events which are quite 
distressing to the client and which can feel as if these events 
were recurring."  Additionally, recurring nightmares of the 
events are frequent, disrupting sleep and causing fatigue.  
Intense anxiety and feelings of fear, anger, shame and guilt are 
triggered on a daily basis, according to the report.  The Veteran 
was noted to have "persistently isolated himself socially...."  
The Veteran described feeling "unable to form a loving bond with 
another human being" and "feels estranged from his children and 
other family."  The examiner described that the Veteran has 
"very poor sleep," grinding of teeth with multiple broken 
teeth, elevated blood pressure, increased irritability, angry 
outbursts, extreme hypervigilence, exaggerated startle response, 
and a "severely diminished" ability to sustain focused 
concentration.  These have "caused severe and long lasting 
impairment in this client's social, occupational and cognitive 
functioning."  

Significantly, the October 2006 report discusses that the suicide 
of the Veteran's wife involved her own troubling memories of 
trauma in Vietnam (indicated in this report to be from having 
been a 'missionary child' living in Vietnam), causing the 
Veteran's re-experiencing of the suicide to also trigger and 
compound difficult Vietnam memories of his own: "when I think of 
my wife's death, I go right back to Vietnam."  The Veteran 
described that he "replay[s] that scene over and over in my mind 
every single day of my life."  The Veteran's psychologist opines 
that "[t]he overwhelming psychological and physiological effect 
on the client of these compounded traumas has had a profound and 
severe impact on all areas of [his] life, resulting in his 
inability to maintain any employment and severely impairing his 
social and cognitive functioning."  The report describes that 
the Veteran's social  and family history features such impairment 
in social and family functioning that "[h]is relationship with 
his children and siblings remains 'distant and detached'" and 
"he  has no close friends."  The psychologist opines that 
following the suicide of his wife, the Veteran's PTSD was 
"severely exacerbated" and the Veteran's "isolation was 
profound."  The report describes that the Veteran's isolation 
"effectively estrang[ed] him of any residual support network...."   
The Veteran described that "I couldn't even bear sitting next to 
another human being" and "to this day, maintains only minimal 
social contacts necessary for daily survival or personal care.  
He is estranged from family and has no close friends."  The 
Veteran described being unable to handle any dealing with the 
public at all and that he considered life to be too impermanent 
to risk any relationship.

The October 2006 report further shows the Veteran's significant 
credible description of the manifestation of severe limitations 
that ultimately forced him to prematurely terminate his 
employment.  The Veteran described that "[a]ny conflict or anger 
or negative energy would flood me with anxiety.  I couldn't face 
it.  I couldn't remember assignment or figure out study plans.  I 
couldn't multi-task at all.  My brain was fuzzy all the time.  
Bad memories intruded all the time.  Everything made me jump."  
The psychologist commented that the Veteran's symptoms "have 
severely impeded his ability to concentrate and complete tasks as 
well as impeded the client's ability to function socially with 
co-workers, supervisors or with the public, and increasing the 
likelihood of decompensation under the normal stressors of the 
workplace and of daily living."

Mental status findings included a comment that the Veteran's 
orientation to time, place, and person was generally intact, but 
when exposed to a strong stimulus he may "flash back" to 
traumatic incidents.  Further, the examiner found that the 
Veteran's "memory seems disrupted, with intense memories of 
traumatic events contrasted to poor recall of recent 
conversations and events and easy distractibility during normal 
activities (eg. paying twice for items at the store).  The 
Veteran's capacity to maintain a functional level of daily living 
was found to be impaired in that "his capacity to function is 
frequently disrupted by episodes of severe symptoms and times of 
decompensation when under stress."  The psychologist noted that 
the Veteran "is often 'too depressed to bother' to initiate 
these activities and at those times he will neglect household 
tasks, forego meals and neglect personal care."  Also, "[d]ue 
to chronic high levels of anxiety he often acts compulsively, 
causing self-harm by grinding his teeth, over exercising, 
overeating, etc."  Furthermore, the Veteran's concentration was 
found to be "severely impeded" by impairments, as "[i]ntrusive 
traumatic memories are frequent[] and unpredictable and are 
triggered by numerous sounds, smells, visual reference, 
conversations and spontaneous thoughts."  Such disruptions of 
the Veteran's concentration "overwhelm the client with symptoms 
of arousal - such as difficulty breathing, extreme sweating, 
rapid heartbeat and full blown panic attacks."  Furthermore, 
"[h]is memory for normal tasks is also severely impeded and he 
becomes easily distracted in conversations and in tasks causing 
him to double or triple normal time to complete tasks."

Social function findings noted that the Veteran has severely 
diminished capacity to maintain adequate social functioning, as 
"'innocent conversations' are likely to trigger high levels of 
anxiety."  As a result, the Veteran is "extremely guarded" and 
interactions are "overwhelming."  When faced with "normal 
stressors he will frequently withdraw and self-isolate in an 
attempt to avoid triggering intrusive disturbing memories, 
physiological symptoms of hyper-arousal and feelings of panic or 
impending doom."  However, "[m]ore often ... he is unable to 
withdraw in typical workplace situations and will become 
overwhelmed by the sudden and irrational onset of intense 
apprehension, fear, terror, panic, and impending doom."  The 
psychologist concludes that the Veteran "is not capable of 
returning to either full or part time employment in any capacity 
due to the severe and chronic nature of his disability."  A 
Global Assessment of Functioning (GAF) score of 35 was assigned 
at that time (as well as in the December 2005 report).  A GAF 
score of 31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood.

A February 2007 statement from the Veteran's same treating 
psychologist contains further consistent findings, with a 
discussion that focuses more upon the Veteran's bruxism.

Significant evidence in this case also includes a June 2007 
statement from the Veteran's private treating psychologist.  This 
statement explains the psychologist's professional opinion, based 
upon 18 months of treatment, that the Veteran's symptoms 
"markedly and severely impaired his social and occupational 
functioning."  The expert describes "consistent deficiencies," 
with treatment and medication being "at best ameliorative in 
reducing levels of acute decompensation and anxiety or managing 
severity of depression...."  The prognosis for normalizing 
emotional responses is described as "very poor."

The report discusses that the Veteran has "frequent episodes of 
decompensation under ordinary day to day stressors" which 
"erode his ability to function in most areas of living and have 
worsened his overall ability to recover from these episodes, 
increasing the risk of a relapse of severe and life threatening 
Major Depression."  The discussion includes description of the 
Veteran's "near continuous state of depression and anxiety in 
which he has constant thoughts of death and dying."  The report 
discusses that the Veteran "avoids being out in public," "is 
increasingly isolated, with no close friends or intimate 
relationships.  At home he carries around a knife for fear of 
'intruders' and 'doesn't trust himself' with a gun."  The report 
indicates that the Veteran is "less tolerant of normal stressors 
and frequently yells at other drivers when in traffic."  
Additionally, news broadcasts and references to war or violence 
cause "feelings of panic and anxiety  and often results in 
dangerous spikes of hypertension, despite prescribed blood 
pressure medication."  The report finds that the Veteran "can 
feel no enjoyment in daily living and constantly struggles with 
extremes in his cognitive functioning."  The expert explains that 
in order to "keep his continual anxiety at bay he will perform 
'sequences of rituals' in his home and if these rituals are 
disrupted -eg by a phone call or an unexpected event, he is 
likely to decompensate, become panicked or disoriented or 'stop 
caring about taking care of myself.'"

Significantly, the June 2007 psychologist's statement concludes 
that the Veteran "is markedly impaired by his service related 
PTSD" and "is unable to work in any capacity to support himself 
financially."

A May 2009 VA examination report is also of record and further 
details the Veteran's pertinent PTSD symptomatology.  The 
examiner reviewed the Veteran's documented history, interviewed 
the Veteran at length, and adjudged the Veteran to be a reliable 
historian.  The report notes that the Veteran resides in a farm 
building with no plumbing or water, and he reports "no social 
interactions outside of veterans group ...."  The report notes 
that the Veteran has ongoing nightmares occurring several times 
per week concurrent with intrusive thoughts and recollections 
which give rise to vigilance and anxiety that contribute to the 
Veteran becoming socially isolated.  The Veteran reported 
significant difficulties in social interactions and had made no 
new friends since a previous evaluation.  The Veteran would only 
attend one of the two weekly veteran groups due to his inability 
to tolerate some of the members of one of the groups.  The report 
notes the Veteran's apparent emotional blunting and withdrawn 
presentation.  The report discusses evidence of hyperarousal as 
indicated by sleep disturbance of moderate severity and 
irritability with a history of outbursts of verbal anger during 
his employment.

The evidence in this case repeatedly indicates that the Veteran 
has been considered a credible and reliable historian with regard 
to describing his symptom experiences.  In this light, the Board 
observes that the Veteran's substantial written statement dated 
in September 2007 described, consistent with the 
psychological/medical reports of record, "constant daily 
remembrances of death, carnage, and life threatening exposure, 
and mutilated bodies" which "cause constant rage, and 
consequent social withdrawal...."  He described that "I have 
frequent traumatic dreams, flashback, sometime loosing [sic] 
momentary awareness when in a threatening situation."  He 
described that "I become almost frenzied if I am caught in a 
group of people with everyone being a potential threat."  He 
states that "[w]hen I go into a quickie mart I feel I should 
have a knife or a gun because I feel threatened by the other 
people in the store....  Generally I maintained a veneer hiding a 
violent and explorative reality, centered again around a lack of 
trust with an apparent altered form of reality."  The Veteran 
explained, as an example, his becoming terrified by the 
perception of a threat when a restaurant server came up beside 
him to present him with silverware.  The Veteran stated that "I 
am filled with despair, anger, arrogant condemnation, feeling of 
violence, eternal evil, sense of helpless[ness], vulnerability, 
and again, bitterness."  To exemplify his difficulties, he 
described examples of losing his temper during routine 
encounters, including describing his plotting "revenge" upon 
someone who played a prank upon him, refraining from action due 
to likely being caught, but being still "full of rage for the 
event that happened seven years ago."  He further described that 
when he goes into rages, he will often "blackout mentally."

The Veteran's September 2007 statement repeats his concern, as 
documented in examination reports, that he is afraid that if he 
were to possess a gun "I fear for what I might do with it."  
The Veteran also repeated, as is reflected in other evidence, 
that he does "have a knife, mace, ball bearings, and clubs for 
personal protection."  The Veteran describes being in a 
"constant state of vigilance, read[y] for any attack on my 
safety and well being during the day with dreams haunting me on a 
regular basis."  The Veteran described that his sleep is 
consistently greatly distressed: "I sleep with a knife under the 
pillow, check the house before bed, lock door and windows, and 
wake up during the night for a safety check.  I will wake up with 
night sweats, with a racing heart, and breathing problems just 
scared to death."  The Veteran describes that this is associated 
with "flashbacks, intrusive memories and thoughts."  He further 
describes that he has difficulty with his memory and sensory 
perception, struggling to remember things, struggling to make 
correct change, and having to "look at traffic lights two or 
three times to make sure it is green."  The Veteran describes 
difficulty in expressing himself verbally, or to think clearly to 
"conceptualize ideas with mental clarity for creativity or task 
completion."

The Board notes that a June 2005 statement from the Veteran 
presents a similar account of PTSD symptom details and severity, 
with additional details of fits of uncontrollable anger (such as 
getting out of his car to yell at other drivers in traffic) and 
the loss of his family relationships.  Lay statements from the 
Veteran's ex-wife (dated June 2005) and his sister (dated May 
2005) further describe the Veteran's withdrawal from his close 
relationships, his history of anger issues, and his isolation.

In reviewing the record from a longitudinal perspective, it 
appears that over the years the Veteran has had certain severe 
PTSD symptoms, notably including problems with anger and impulse 
control which prevent him from effectively conducting normal 
social interaction.  He has suffered obvious and severe social 
impairment.  What has apparently made the task of evaluating the 
PTSD difficult is that he has not demonstrated certain PTSD 
symptoms listed under Code 9411.  Most reports show the Veteran 
to be oriented with good hygiene, intact judgment, and no 
delusions.  It does not appear that the Veteran has been 
disoriented to time or place during an examination, nor has he 
had demonstrated memory loss for his own personal details.  In 
other words, the Veteran's PTSD picture does not fit many of the 
symptoms listed in the criteria for a 100 percent rating.  The 
Board finds, however, that while the evidence is not entirely 
clear, the severity of the Veteran's disability most nearly 
approximates the criteria for a 100 percent disability rating.

The Board believes that the Veteran's PTSD disability picture 
more nearly approximates total occupational and social impairment 
due to symptoms consistent with the severity contemplated in the 
criteria for a 100 percent disability rating.

The Veteran has described, consistent with the psychiatric 
records, that he experiences a very high and consuming level of 
suspiciousness and anxiety in public and at home with regard to 
perceived threats to his security even in routine situations, 
some of which seems to approximate the type of symptomatology 
contemplated by the criteria for a 100 percent rating.  The Board 
finds that the Veteran's credible testimony and shown 
difficulties with severe PTSD symptomatology include being 
persistently disrupted, day and night, by re-experiencing of 
traumatic events; the frequency and severity of the Veteran's re-
experiencing reasonably appear to disrupt him in a manner that is 
disorienting and appear to significantly impair his ability to 
function normally.  These difficulties, especially when the 
Veteran is forced to deviate from his isolated routine sequence, 
are shown to create an intermittent inability to perform his 
activities of daily living (including maintenance of his 
hygiene).  Further, the Veteran has credibly reported to VA and 
to his treating psychologist that he is gravely concerned with 
what he might be capable of if he were to possess a gun 
(alternately suggesting possible harm to himself, and also 
concern about his inability to control his rage during routine 
social interactions); this reasonably suggests that his shown 
persistent difficulties with anger and impulse control may 
constitute a danger of hurting himself or others.  Furthermore, 
the Veteran is noted in examination reports to be of above-
average intelligence, but is also shown to be routinely rendered 
unable to complete simple tasks or basic calculations due to 
being overwhelmed by his PTSD-related anxiety, anger, and sense 
of being threatened following routine interactions and routine 
life experiences; the Board finds that this reflects disability 
comparable to impairment of thought processes.

The evidence does not clearly demonstrate the precise symptoms 
expressly listed in the criteria for a 100 percent disability 
rating for PTSD.  However, the competent psychological/medical 
evidence in this case together with the Veteran's credible 
descriptions of his symptoms (with such credibility endorsed by 
the psychological/medical evidence) leads the Board to believe 
that the severity of the Veteran's PTSD is manifested by very 
persistent symptoms reasonably approximating the severity of 
pathology contemplated by a 100 percent disability rating.  After 
reviewing the totality of the evidence in this difficult case, 
the Board believes that the Veteran's PTSD disability picture 
more nearly approximates total occupational and social impairment 
due to symptoms consistent with the severity contemplated in the 
criteria for a 100 percent disability rating.

The Board again observes that the symptoms listed in Code 9411 
are meant to serve only as examples of the type and degree of 
symptoms which warrant certain ratings.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran's disability 
picture more nearly approximates the criteria for the level of 
disability contemplated by a 100 percent rating.  Again resolving 
all reasonable doubt in the Veteran's favor, the Board finds that 
such 100 percent rating is warranted during the entire period 
covered by this appeal; that is, from March 2005.  Fenderson.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is raised by the record as the evidence of 
record shows that the Veteran is unemployable due to service-
connected disabilities.  However, as the Veteran has been awarded 
a total schedular rating for his PTSD, any claim of entitlement 
to a TDIU is rendered moot.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).


ORDER

Entitlement to a 100 percent schedular rating for service- 
connected PTSD is warranted.  The appeal is granted.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


